                                            Case 3:20-cv-03005-RS Document 271 Filed 09/16/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           STATE OF CALIFORNIA, et al.,
                                  10                                                        Case No. 20-cv-03005-RS
                                                        Plaintiffs,
                                  11
                                                  v.                                        ORDER GRANTING MOTION TO
                                  12                                                        REMAND
Northern District of California
 United States District Court




                                           MICHAEL REGAN1, et al.,
                                  13
                                                        Defendants.
                                  14

                                  15

                                  16           This is one of several cases filed in various United States District Courts throughout the

                                  17   nation challenging rules promulgated by the United States Environmental Protection Agency and

                                  18   the United States Army Corps of Engineers that define “waters of the United States” for purposes

                                  19   of applying the Clean Water Act, see e.g., Conservation Law Foundation v. United States

                                  20   Environmental Protection Agency, No. 1:20-cv-10820 (D. Mass.); Pascua Yaqui Tribe v. United

                                  21   States Environmental Protection Agency, 4:20-cv-00266 (D. Ariz.), including another case

                                  22   pending in this court, Waterkeeper Alliance, Inc.. v. United States Environmental Protection

                                  23   Agency 3:18-cv-3521 RS (N.D.Cal.).

                                  24           Defendants seek voluntary remand to the agencies and dismissal of this case. Plaintiffs

                                  25   oppose remand unless the current rule is vacated. The issue of whether vacatur is warranted or not

                                  26   appears to be moot, however, given that the Pascua Yaqui court issued an order on August 13,

                                  27
                                       1
                                         EPA Administrator Michael Regan is automatically substituted for Andrew Wheeler, pursuant
                                  28
                                       to Rule 25(d) of the Federal Rules of Civil Procedure.
                                           Case 3:20-cv-03005-RS Document 271 Filed 09/16/21 Page 2 of 2




                                   1   2021 vacating the rule.

                                   2          Were it still necessary to reach the issue, this court would not be inclined to impose

                                   3   vacatur. Plaintiffs argue that defendants have now acknowledged “severe deficiencies” in the

                                   4   current rule and admit to “irreversible harms,” thereby presenting a different situation than when

                                   5   their application for a preliminary injunction was denied. Defendants, however, appear to be

                                   6   reconsidering the rule primarily for policy reasons—issues the order denying a preliminary

                                   7   injunction pointedly observed were outside the scope of the judicial inquiry at that juncture. While

                                   8   it is within defendants’ discretion to modify their policies and regulatory approaches, and it may

                                   9   ultimately resolve some or all of plaintiffs’ objections to the current rule, there has been no

                                  10   evaluation of the merits—or concession by defendants—that would support a finding that the rule

                                  11   should be vacated.2 Accordingly, the motion to remand is granted. The Clerk shall close the file.

                                  12
Northern District of California
 United States District Court




                                  13   IT IS SO ORDERED.

                                  14

                                  15   Dated: September 16, 2021

                                  16                                                     ______________________________________
                                                                                         RICHARD SEEBORG
                                  17                                                     Chief United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       2
                                  26     The State Intervenors do not oppose remand as long as it does not imply any determination,
                                       tentative or otherwise, that the existing rule is legally deficient. Nothing in this order so concludes,
                                  27   or is based on any assertion by defendants that could be read as having such an implication.

                                  28
                                                                                                                    CASE NO.   20-cv-03005-RS
                                                                                          2
